Citation Nr: 9917861	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-43 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased apportionment in excess of $103 a 
month of the veteran's disability compensation benefits for 
the appellant prior to March 1994.

(The issue of entitlement of Ludmila for an apportionment of 
the veteran's compensation benefits from April 1993 to March 
1994 is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 Special Apportionment 
Decision of the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This is a contested 
claim.  Contested claims procedures were followed by the RO.  
The appellant was formerly represented by a private attorney, 
but representation has been withdrawn.  


REMAND

In an August 1993 Special Apportionment Decision, the 
appellant was granted an apportionment of the veteran's 
compensation benefits in the amount of $103 per month.  
Thereafter, in a September 1993 letter, the appellant was 
notified of this action and was specifically informed that 
she had 60 days to submit a notice of disagreement.  In 
October 1993, she was sent a second letter in which the 
effective date of the award was corrected.  She was informed 
that she had 60 days to submit a notice of disagreement.  In 
October 1993, her notice of disagreement was received.  In 
September 1994, the appellant was sent a statement of the 
case.  At that time, she was informed that she had 60 days to 
perfect her appeal via the submission of a substantive 
appeal.  In December 1994, her substantive appeal was 
received.  The Board notes that the appellant did not perfect 
her appeal within the 60 day time period.  38 U.S.C.A. 7105A 
(West 1991); 38 C.F.R. §§ 19.100, 19.101 (1998). 

As the Board may find that the substantive appeal was not 
timely the Board finds that it would prejudice the appellant 
for it to consider this new issue prior to the consideration 
of this issue by the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The remedy is a remand to the claimant to ensure 
that adequate notice has been given and to give an 
opportunity to present argument and additional evidence on 
the matter of whether a timely substantive appeal had been 
filed.  Thus, if the appellant has failed to perfect her 
appeal via submission of a timely substantive appeal, she 
must be provided adequate notice and given an opportunity to 
present argument and additional evidence on the matter of 
whether a timely substantive appeal had been filed.

In light of the foregoing, the Board, is REMANDING this case 
to the RO.

The RO should give the appellant an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether a timely substantive appeal had 
been filed. Then the RO should review the 
issue of whether a timely substantive 
appeal has been received in this case. If 
that issue is not resolved in favor of 
the appellant, she should be furnished 
her appellate rights. If the RO finds 
that a timely appeal was furnished, the 
RO should so inform the appellant and 
notify her that the Board may find that a 
substantive appeal was not timely and the 
case should be returned to the Board.

No action is required of the appellant until further notice.  
The Board expresses no 


opinion, either factual or legal, as to the ultimate 
determination warranted in this case pending completion of 
the requested development.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










